Exhibit 10.34

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment Number Two effective as of May 4, 2010 (the “Amendment”), amends
that certain Employment Agreement dated June 2, 2006, as amended on April 7,
2009 (the “Agreement”) by and between SciClone Pharmaceuticals, Inc. (the
“Company”) and Dr. Friedhelm Blobel (“Employee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed them in the Agreement.

NOW, THEREFORE, in consideration of the promises, terms and conditions set forth
in this Agreement, the parties agree as follows:

1. Amendment. Section 5(b) of the Agreement is hereby amended and restated in
its entirety as follows:

“(b) Termination Without Cause: If Employee’s employment is terminated by the
Company without Cause (and not as a result of Employee’s death or Disability)
and such termination is not governed by the conditions specified in the Change
in Control Agreement, and if Employee signs a general release of known and
unknown claims in a form satisfactory to the Company (which may be in the form
of Schedule A to the Change in Control Agreement) and Employee resigns from all
of Employee’s positions with the Company as well as from the Board, Employee
will receive the following benefits:

(i) Subject to the provisions of Section 5(b)(iv), continued payment of
Employee’s final base salary rate, less applicable withholding, for the twelve
(12) month period following the date of such termination without Cause. Such
payments will be made in accordance with the Company’s normal payroll
procedures;

(ii) Payment of a severance bonus equal to (a) the pro rata portion through the
date of such termination without Cause of the average of the Employee’s annual
performance bonus paid for the two (2) most recent fiscal years for which
bonuses have been paid prior to such termination date and (b) either (I) if
Employee’s employment is terminated prior to December 31, 2011, the product of
$12,500 multiplied by the number of full calendar months worked by Employee
since January 1, 2009, or (II) if Employee’s employment is terminated on or
after December 31, 2011 and the LTIP Bonus has not already been paid to
Employee, $450,000. Any payment to which Employee is entitled pursuant to this
Section 5(b)(ii) will be paid in a lump sum, less applicable withholding, within
thirty (30) days following Employee’s termination, subject to the provisions of
Section 5(b)(iv); and

(iii) If Employee was covered under the Company’s group health plan as of the
date of termination without Cause and he timely elects to continue his group
health benefits pursuant to federal law (COBRA), the Company will pay the COBRA
premiums until the earlier of (A) the one year anniversary of Employee’s
termination without Cause, or (B) the date on which Employee commences new
employment. If the Company was paying for health coverage of Employee under
another plan, the Company will continue to make payments (not to exceed the
amount paid in the prior calendar year) for such coverage for the period
specified in the prior sentence.

(iv) To the extent, if any, required in order to avoid the imposition of



--------------------------------------------------------------------------------

additional tax on Employee or the Company pursuant to Section 409A of the
Internal Revenue Code, the payments set forth in Sections 5(b)(i) and 5(b)(ii)
hereof will not commence until the date occurring six months after the date of
Involuntary Termination.

Employee will be entitled to no other benefits except as described in this
paragraph (b)(i), (ii) and (iii).

The execution and delivery by Employee of this Agreement will constitute also
his immediate resignation from all his positions with the Company as well as
from the Board, on the date of Employee’s termination without Cause, unless
otherwise agreed in writing by the Company and Employee.”

2. Miscellaneous. This Amendment may be executed in counterparts, each of which
will be an original and both of which together will constitute one and the same
instrument. Except as provided herein the terms of the Agreement are not amended
in anyway and shall continue in full force and effect.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Please sign and date this letter on the spaces provided below to acknowledge
Employee’s acceptance of the terms of this Amendment.

 

    Sincerely,     SciClone Pharmaceuticals, Inc.     By:  

/s/ G. Titus

          Gary S. Titus,           Chief Financial Officer & Senior Vice
President, Finance Agreed to and Accepted:       Date: May 4th, 2010    

/s/ F. Blobel

    Dr. Friedhelm Blobel